 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   GABRIEL ECKARD,

 9                             Plaintiff,                 Case No. C19-429-RAJ-MLP

10          v.                                            ORDER DIRECTING RESPONSE TO
                                                          DEFENDANT’S SUMMARY
11   JEA LEE,                                             JUDGMENT MOTION

12                             Defendant.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff Gabriel Eckard is a

15   pretrial detainee at the Snohomish County Jail in Everett, Washington. The Court previously

16   recommended to the Honorable Richard A. Jones that Plaintiff’s motion for summary judgment

17   be denied. (Dkt. # 22 (Report & Recommendation).) However, Judge Jones has not yet ruled on

18   that Report and Recommendation.

19          Currently before the Court is Defendant Sgt. Jea Lee’s motion for summary judgment

20   requesting that Plaintiff’s excessive force claim against him be denied, and this action be

21   dismissed with prejudice. (Dkt. # 24 (Defendant’s Motion for Summary Judgment).) Rather than

22   substantively respond to Defendant’s summary judgment motion, however, Plaintiff has filed an

23   “objection” contending that Defendant’s filing of his dispositive motion is premature. (Dkt. #


     ORDER DIRECTING RESPONSE TO
     DEFENDANT’S SUMMARY JUDGMENT
     MOTION - 1
 1   26.) Specifically, Plaintiff argues that allowing Defendant to file a summary judgment motion

 2   before Judge Jones has had an opportunity to rule on his previous motion prejudices him by

 3   presuming that his dispositive motion will be denied. (Id.)

 4           In Defendant’s response to Plaintiff’s objections, he argues that there is no rule that

 5   precludes this Court from considering his pending summary judgment motion simply because a

 6   final order has not issued on a prior dispositive motion. (Dkt. # 28.) Defendant asks the Court to

 7   dismiss Plaintiff’s objections, and issue a prompt ruling on Defendant’s timely dispositive

 8   motion. (Id. at 3.)

 9           Defendant is correct. Plaintiff has cited no authority, and the Court is aware of none,

10   preventing this Court from considering Defendant’s summary judgment motion before a final

11   ruling is issued on Plaintiff’s motion by Judge Jones. The Court is also unpersuaded that Plaintiff

12   will be unfairly prejudiced by this Court ruling on Defendant’s summary judgment motion in a

13   timely manner. Because the Court does not intend to delay its recommendation regarding

14   Defendant’s summary judgment motion until Judge Jones has ruled on the prior Report and

15   Recommendation, Plaintiff should substantively respond to Defendant’s motion (if he intends to

16   do so) by no later than Monday, December 16, 2019. The Court does not anticipate granting any

17   extensions of this deadline absent extraordinary circumstances. Defendant may file a reply by no

18   later than Friday, December 20, 2019. The Clerk of the Court is also directed to RE-NOTE

19   Defendant’s summary judgment motion (dkt. # 24) for consideration by the Court on Friday,

20   December 20, 2019.

21   //

22   //

23


     ORDER DIRECTING RESPONSE TO
     DEFENDANT’S SUMMARY JUDGMENT
     MOTION - 2
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Richard A. Jones.

 3          Dated this 12th day of November, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING RESPONSE TO
     DEFENDANT’S SUMMARY JUDGMENT
     MOTION - 3
